DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 12/02/2021. Claims 2, 5 have been amended. Claims 22-24 have been added. Claims 1-3, 5-17, 19, 22-24 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 
Claims 22-23 teaches “the central control processor is additionally configured to, in response to receiving the medical emergency signal generated at the medial emergency input device in the first examination room, change the…blinking rate of the at least one electronic visual status indicator of the second examination room” and “third examination room,” respectively. However, the as-filed disclosure does not appear to change a blinking rate of an electronic visual status indicator of the second examination room in response to receiving the medical emergency signal generated at the medial emergency input device in the first examination room. The specification only mentions: “In response [to a corresponding signal to an emergency responder notification subssystem 131]…activate the lights for the visual status indicator 27 for the specific examination room 13 that has an emergency status, generating a flashing light pattern unique to the emergency (e.g., alternately blinking the colors (e.g. red and blue) of the top blade 57-1 and the bottom blade 57-2). Additionally, the eFLAG system 25 may activate the lights within the visual status indicator 27 associated with other examination rooms 13 in order to provide an intuitive visual clue that can direct the first responders to the particular room having the emergency (e.g. all bottom blades 57-2 of the visual status indicator 27 could illuminate in a sequential pattern in the hallways leading up to the examination room with the emergency, while still indicating the status of rooms that still have patients within them)” (page 46, lines 7-19). However, “illuminate in a sequential pattern” does not read on a change in blinking rate. Because no additional information is given, the disclosure fails to sufficiently describe “in response to receiving the medical emergency signal generated at the medial emergency input device in the first examination room, change the…blinking rate of the at least one electronic visual status indicator of the second examination room” and “third examination room,” respectively. As such, it constitutes new matter.
Claims 23 is rejected as being dependent on claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-10, 14, 17, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kenet (U.S. Patent No. 5,309,146) in view of Kiekbusch et al. (U.S. Patent App. Pub. No. US 2009/0066486 A1, hereinafter referred to as "Kiekbusch").
Regarding (previously presented) claim 1, Kenet teaches a patient treatment status notification system in a healthcare facility with multiple examination rooms, comprising: 
at least one occupancy sensor positioned in the first examination room and configured to detect occupancy in the first examination room (Kenet: figure 1, i.e., room control unit 80 is located inside the room; column 7, lines 38-42, i.e., “the sensors shown in FIG. 6 are actually physically located within the unit 80”; column 18, lines 43-68, i.e., Examiner interprets the room being an examination room is not functionally related to the occupancy sensor positioned in a room and configured to detect occupancy in the room, and does not distinguish the claimed invention from the prior art. Kenet teaches a “light sensor…to declare presence…in a room,” which in the context of Kiekbusch, a person having ordinary skill in the art would have understood could be the claimed examination room); 
a switch multiplexer (Kenet: figure 13, element 278, i.e., “MUX”; column 11, lines 9-17) configured to communicate with and receive the user input from the manual input device for the first examination room (Kenet: column 12, lines 1-3, i.e., “reed relay 340…provides an additional status input for the hotel staff”; column 13, lines 8-10, i.e., Examiner interprets the “inputs 292,296,294 of the MUX 278…connected to three magnetic reed relays 340,384,386” as including the claimed user input, which in the context of Kiekbusch, a person having ordinary skill in the art would have understood could be from the claimed manual input device) and to communicate with and receive an occupancy detection signal from the occupancy sensor in the first examination room (Kenet: figure 13, i.e., “MUX” 278 interfaces with “Light sensor” 150 via connection 298; column 13, lines 14-23); 
a central control processor (Kenet: figure 12, element 210, “Micro-controller”; column 9, lines 50-52) coupled to the indicator control circuit (Kenet: column 11, lines 4-8, i.e., Examiner interprets “electronic and electrical devices in the room unit 80” as including the claimed indicator control circuit), the switch multiplexer (Kenet: column 12, lines 62-64, i.e., “the MCU 210 utilizes…one input pin 232 to interface with the MUX 278”), and the EHR controller (Kenet: column 11, lines 4-8, i.e., Examiner interprets “peripheral device” as including the claimed EHR controller)…
Yet, Kenet does not explicitly teach, but Kiekbusch teaches, in the same field of endeavor,
a first electronic visual status indicator comprising a first multicolor light emitting diode (LED) configured for installation outside of a first examination room (Kiekbusch: ¶ 0056-0059); 
a second electronic visual status indicator comprising a second multicolor light emitting diode (LED) configured for installation outside of the first examination room (Kiekbusch: ¶ 0056-0059); 
an indicator control circuit configured to communicate with and control the first and second electronic visual status indicators of the first examination room, wherein the indicator control circuit is (Kiekbusch: ¶ 0050, i.e., “LED driver chips 42…send color control signals…varying the current flow through each of the three LED elements in RGB LED 41 in steps to vary the output intensity of each element and produce different colors by combining these intensities”); 
at least one manual input device for the first examination room configured to receive user input indicating a change in treatment status of a patient assigned to the first examination room (Kiekbusch: ¶ 0040, i.e., “After checking on the patient, light bar 20A may display a blue background color to indicate that a nurse has checked the status of the patient but that the patient is still waiting for the examining physician. The dark blue color may be eliminated when a physician presses on keypad 56”; ¶ 0064); 
an electronic health record (EHR) controller configured for receiving and storing patient data for a plurality of patients in the healthcare facility, wherein the patient data comprises a patient treatment status associated with each of the multiple examination rooms (Kiekbusch: ¶ 0040, i.e., “light bar 20A may display a blue background color to indicate that a nurse has checked the status of the patient but that the patient is still waiting for the examining physician”; ¶ 0046-0048; ¶ 0059, i.e., “light bar 20 may be capable of displaying…the color white to indicate that a caregiver is currently examining the patient, the color green to indicate that the patient was examined”); and 
a central control processor (Kiekbusch: ¶ 0033, i.e., “each light bar 20 preferably includes a printed circuit board (PCB) that may receive a firmware 18, which may include a microcontroller chip, such as microcontroller 46…The brightness and the color of each color band on light bar 20 may be changed by updating the firmware in light bar 20…changing the state of the selected color band of light bar 20”) coupled to the indicator control circuit (Kiekbusch: ¶ 0050, i.e., “Microcontroller 46 may also communicate with LED driver chips 42”), the switch multiplexer (Kiekbusch: ¶ 0046; ¶ 0050, i.e., Kiekbusch teaches “Microcontroller 46 may receive color band control commands of light bar 20 from keypad 56” and other electronic devices, which in the context of Kenet, a person having ordinary skill in the art would have understood could include the claimed switch multiplexer), and the EHR controller (Kiekbusch: ¶ 0033, i.e., “Firmware 18…may direct microcontroller 46 to send an IP data stream containing color band status data back to server 57”; ¶ 0050), wherein the central control processor is configured to (i) update the patient treatment status of the first examination room in the patient data stored by the EHR controller (Kiekbusch: ¶ 0033; ¶ 0046, i.e., “Microcontroller 46…waits for server 57 to ask for an update for color band states until it sends out an IP data stream”) based at least on the user input from the manual input device (Kiekbusch: ¶ 0033, i.e., “firmware may process data received from local keypad 56 to control color bands”; ¶ 0046) and the occupancy detection signal (Kiekbusch: ¶ 0060, i.e., Kiekbusch teaches “Reader/transceiver 83 may communicate with microcontroller 46 via RS232 serial data port 80 in order to change the state of the color bands of light bar 20 when the caregiver enters or leaves the room,” which in the context of Kenet, a person having ordinary skill in the art would have understood could be the claimed occupancy detection signal), and (ii) change the color emitted by the first multicolor LED and the color emitted by the second multicolor LED based at least on the user input from the manual input device and the occupancy detection signal (Kiekbusch: ¶ 0033, i.e., “The brightness and the color of each color band on light bar 20 may be changed by updating the firmware in light bar 20” based on “data received from local keypad 56”; ¶ 0046, i.e., “Microcontroller 46 may turn on the associated color band on light bar 20”; ¶ 0050; ¶ 0060, i.e., Kiekbusch teaches “change the state of the color bands of light bar 20 when the caregiver enters or leaves the room” based on signals received from “Reader/transceiver 83,” which in the context of Kenet, a person having ordinary skill in the art would have understood could be the claimed occupancy detection signal).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the first electronic visual status indicator comprising a first multicolor light emitting diode (LED) configured for installation outside of a first examination room, second electronic visual status indicator comprising a second multicolor light emitting diode (LED) configured for installation outside of the first examination room, indicator control circuit configured to communicate with and control the first and second electronic visual status indicators of the first examination room, wherein the indicator control circuit is configured to control the color emitted by the first multicolor LED and the color emitted by the second multicolor LED, at least one manual input device for the first examination room configured to receive user input indicating a change in treatment status of a patient assigned to the (Kiekbusch: ¶ 0006).
Regarding (currently amended) claim 2, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, wherein the central control processor is further configured to cause the first multicolor LED to blink at a defined rate based at least on the user input from the manual input device and the occupancy detection signal (Kiekbusch: ¶ 0058, i.e., Examiner interprets the “flashing” state of the color band per the “institution's protocol” as the claimed blink at a defined rate because the defined rate is not defined by the disclosure, such that any blinking rate per a protocol is a defined rate).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 3, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, wherein the central control processor is configured to cause the first electronic visual status indicator of the first examination room to emit color light associated with the treatment status of the patient assigned to the first examination room as indicated in the patient data (Kiekbusch: ¶ 0040, i.e., “light bar 20A may display a blue background color to indicate that a nurse has checked the status of the patient but that the patient is still waiting for the examining physician”; ¶ 0059, i.e., “light bar 20 may be capable of displaying…the color green to indicate that the patient was examined”), and cause the second electronic visual status indicator of the first examination room is to emit color light associated with a primary healthcare provider for the patient (Kiekbusch: ¶ 0059, i.e., “light bar 20 may be capable of displaying…the color white to indicate that a caregiver is currently examining the patient).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, further comprising: 
a door sensor for the first examination room configured to detect opening and closing of a door of the first examination room (Kenet: column 7, lines 43-51), wherein 
the switch multiplexer is configured to communicate with and receive a door detection signal from the door sensor for the first examination room (Kenet: figure 13, “MUX” 278 receives input from 280; figure 14, i.e., “Driver board” 280 receives input from “Door switch” at 542) and the central control processor is further configured to (i) update the patient treatment status of the first examination room in the patient data stored by the EHR controller (Kiekbusch: ¶ 0033; ¶ 0046, i.e., “Microcontroller 46…waits for server 57 to ask for an update for color band states until it sends out an IP data stream”) at least based on the door detection signal from the first examination room (Kiekbusch: ¶ 0060, i.e., Kiekbusch teaches “Reader/transceiver 83 may communicate with microcontroller 46 via RS232 serial data port 80 in order to change the state of the color bands of light bar 20 when the caregiver enters or leaves the room,” which in the context of Kenet, a person having ordinary skill in the art would have understood could include the claimed door detection signal), the user input from the manual input device (Kiekbusch: ¶ 0033, i.e., “firmware may process data received from local keypad 56 to control color bands”; ¶ 0046), and the occupancy detection signal (Kiekbusch: ¶ 0060, i.e., Kiekbusch teaches “Reader/transceiver 83 may communicate with microcontroller 46 via RS232 serial data port 80 in order to change the state of the color bands of light bar 20 when the caregiver enters or leaves the room,” which in the context of Kenet, a person having ordinary skill in the art would have understood could be the claimed occupancy detection signal), and (ii) change the color emitted by the first multicolor LED and the color emitted by the second multicolor LED based at least on the door detection signal, the user input from the manual input device, (Kiekbusch: ¶ 0033, i.e., “The brightness and the color of each color band on light bar 20 may be changed by updating the firmware in light bar 20” based on “data received from local keypad 56”; ¶ 0046, i.e., “Microcontroller 46 may turn on the associated color band on light bar 20”; ¶ 0050; ¶ 0060, i.e., Kiekbusch teaches “change the state of the color bands of light bar 20 when the caregiver enters or leaves the room” based on signals received from “Reader/transceiver 83,” which in the context of Kenet, a person having ordinary skill in the art would have understood could include the claimed door detection signal and occupancy detection signal).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 6, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, further comprising: 
a computing device positioned in the first examination room and configured to communicate with the EHR controller (Kiekbusch: figure 1, i.e., Examiner interprets the position of the computing device is not functionally related to the ability of the computing device to communicate with the EHR controller, and does not distinguish the claimed invention from the prior art. Kiekbusch teaches “Remote display” 54-55 in communications with “Network server” 57, which a person having ordinary skill in the art would have understood could be positioned in the first examination room; ¶ 0032-0033).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 7, Kenet and Kiekbusch teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to, in response to the computing device in the first examination room accessing patient data stored in the EHR controller for a patient associated with a primary healthcare provider, cause the second multicolor LED of the first examination room to emit light of a color associated with the primary healthcare provider for the patient assigned to the first examination room (Kiekbusch: ¶ 0032, i.e., “enable remote control and monitoring of light bars 20 from remote display and control stations 54 located at a nurses' station or from an administrative PC via LAN 53 on network server 57”; ¶ 0033, i.e., “process commands received from PCs 54 and 55 over LAN 53 and respond by changing the state of the selected color band of light bar 20”; ¶ 0040-0045; ¶ 0050).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Kenet and Kiekbusch teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to trigger a push notification by the EHR controller in response to updating the patient treatment status in patient data associated with the first examination room, wherein the push notification includes patient data associated with the first examination room and a patient present in the first examination room (Kiekbusch: ¶ 0046-0048).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Kenet and Kiekbusch teach the patient treatment status notification system of claim 6, wherein: 
the central control processor is configured to, in response to the computing device in the first examination room accessing patient data stored in the EHR controller for a patient present in the first examination room, cause the first multicolor LED of the first examination room to emit light of a color associated with the patient treatment status of the patient assigned to the first examination room (Kiekbusch: ¶ 0032, i.e., “enable remote control and monitoring of light bars 20 from remote display and control stations 54 located at a nurses' station or from an administrative PC via LAN 53 on network server 57”; ¶ 0033, i.e., “process commands received from PCs 54 and 55 over LAN 53 and respond by changing the state of the selected color band of light bar 20”; ¶ 0040-0045; ¶ 0050).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 14, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, wherein the central control processor is configured to cause the first in multicolor LED of the first examination room to emit light of a color associated with the treatment status of the patient assigned to the first examination room in response to the manual input device receiving a user input (Kiekbusch: ¶ 0033, i.e., “firmware may process data received from local keypad 56 to control color bands”; ¶ 0046, i.e., “when a caregiver presses buttons 59 of keypad 56 shown in FIG. 14, which may be located in a hallway below light bar 20 in a hospital, the keystroke may be communicated to microcontroller 46 on the PCB of light bar 20. Microcontroller 46 may turn on the associated color band on light bar 20”; ¶ 0064).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, wherein: 
the EHR controller comprises a network server (Kiekbusch: ¶ 0046-0048).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 19, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, further comprising: a central display system in communication with the EHR controller (Kiekbusch: figure 1, i.e., “Remote display” 54-55 in communications with “Network server” 57; ¶ 0032-0033) and configured to display the treatment status of the first examination room and the identity of the primary healthcare provider of the patient assigned to the first examination room (Kiekbusch: ¶ 0037; ¶ 0043; ¶ 0061, i.e., “The reader/transceiver 83 may transmit data to a data accumulator, such as remote display and control unit 54. The data may include information about the locations of caregivers and health staff at any time. The data may enable health institution to track whether and when caregivers have examined a patient in an examination room”; ¶ 0062-0063).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 24, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1, wherein: 
the central control processor is configured to: 
cause the first multicolor LED of the first examination room to emit light of a color associated with a room status in response to the manual input device receiving a user input (Kiekbusch: ¶ 0033, i.e., “firmware may process data received from local keypad 56 to control color bands”; ¶ 0046, i.e., “when a caregiver presses buttons 59 of keypad 56 shown in FIG. 14, which may be located in a hallway below light bar 20 in a hospital, the keystroke may be communicated to microcontroller 46 on the PCB of light bar 20. Microcontroller 46 may turn on the associated color band on light bar 20”; ¶ 0064); and 
cause the first multicolor LED to blink with the room status at a first rate beginning after a predefined time period elapses after the occupancy sensor positioned within the first examination room last detects occupancy in the first examination room (Kenet: column 18, lines 57-62, i.e., “For the light sensor 150, a change in light signal (and hence in logic state) of about 0.4 seconds is normally to represent a change in light produced by a person…considered to indicate presence”; column 20, lines 42-43, i.e., “If there is a person in the room, the red LED 164 will flash for the same time”).
The obviousness of combining the teachings of Kenet and Kiekbusch are discussed in the rejection of claim 1, and incorporated herein.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenet (U.S. Patent No. 5,309,146) in view of Kiekbusch et al. (U.S. Patent App. Pub. No. US 2009/0066486 A1, hereinafter referred to as "Kiekbusch, as applied to claims 1-3, 5-7, 9-10, 14, 17, 19, 24 above, and further in view of Albro et al. (U.S. Patent App. Pub. No. US 2009/0106051 A1, hereinafter referred to as "Albro"). 
Regarding (previously presented) claim 8, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1 wherein: 
the patient data stored by the EHR controller comprises data indicating…patient wait time, and delay for each patient (Kiekbusch: ¶ 0048, i.e., “Information regarding color bands, patient's waiting time, alarm states and other information for each light bar may be stored in LAN server 57”).

the patient data stored by the EHR controller comprises data indicating treatment start time, treatment duration (Albro: figure 4, i.e., heading banner 270 includes “11:30AM” as appointment data; ¶ 0075, i.e., “the detail area 269 includes a heading banner 270 with…appointment data….Any change recorded in this detail area 269 will automatically update the Practice Management System and/or EHR (FIG. 1 156) when a "Check In" button 262 is clicked”; ¶ 0077, i.e., “the "Cancellation" button 264 is used by the Receptionist whenever the patient visit is not kept. When clicked, the visit status is changed in the Practice Management System and/or EHR”)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include data indicating treatment start time, treatment duration, as taught by Albro, with the system of Kenet and Kiekbusch, with the motivation of “providing comprehensive, intuitive, patient focused, and user driven workflow tools” (Albro: ¶ 0003).
Claims 11, 15-16, 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Kenet (U.S. Patent No. 5,309,146) in view of Kiekbusch et al. (U.S. Patent App. Pub. No. US 2009/0066486 A1, hereinafter referred to as "Kiekbusch), as applied to claims 1-3, 5-7, 9-10, 14, 17, 19, 24 above, and further in view of Crum (U.S. Patent App. Pub. No. US 2012/0044067 A2). 
Regarding (previously presented) claim 11, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1.
Yet, Kenet and Kiekbusch do not explicitly teach, but Crum teaches, in the same field of endeavor, wherein: 
the central control processor is configured to cause the first multicolor LED of the first examination room to blink at a first rate to when the patient data stored in the EHR controller indicates that the patient in the first examination room is currently waiting for a healthcare provider (Crum: ¶ 0055, i.e., “the top white light on the light tower flashes to indicate that the patient has been left alone in the room for more that the maximum time desired by the facility”).
(Crum: ¶ 0045).
Regarding (previously presented) claim 15, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1.
Yet, Kenet and Kiekbusch do not explicitly teach, but Crum teaches, in the same field of endeavor, further comprising: 
a medical emergency input device in the first examination room, wherein the medical emergency input device is configured to generate a medical emergency signal when activated by a user (Crum: ¶ 0018; ¶ 0050, i.e., “Room C118A has a pull-cord alarm indicating a patient needs immediate help from a caregiver”).
The obviousness of combining the teachings of Kenet, Kiekbusch, and Crum are discussed in the rejection of claim 11, and incorporated herein.
Regarding (previously presented) claim 16, Kenet, Kiekbusch, and Crum teach the patient treatment status notification system of claim 15, wherein: 
the central control processor is configured to change the color and blinking rate of the first and/or second multicolor LEDs in response to receiving the medical emergency signal (Crum: ¶ 0014, i.e., “the predetermined plurality of status values includes at least one status value selected from the set including…pull cord"; ¶ 0015, i.e., “the display has a plurality of lights, respective ones of the lights corresponding to respective ones of the room status values”).
The obviousness of combining the teachings of Kenet, Kiekbusch, and Crum are discussed in the rejection of claim 11, and incorporated herein.
Regarding (new) claim 22, Kenet, Kiekbusch, and Crum teach the patient treatment status notification system of claim 16.
Yet, Kenet and Kiekbusch may not explicitly teach, further comprising: 

a second indicator control circuit configured to communicate with and control the at least one electronic visual status indicator of the second examination room, wherein the indicator control circuit is configured to control the color emitted by the at least one multicolor LED; and 
wherein the central control processor is coupled to the second indicator control circuit, and the central control processor is additionally configured to, in response to receiving the medical emergency signal generated at the medial emergency input device in the first examination room, change the color and blinking rate of the at least one electronic visual status indicator of the second examination room.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teachings of Kiekbusch and Crum based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Kiekbusch teaches an electronic visual status indicator comprising a multicolor light emitting diode (LED) configured for installation outside of an examination room (Kiekbusch: ¶ 0056-0059) and an indicator control circuit configured to communicate with and control the electronic visual status indicator, wherein the indicator control circuit is configured to control the color emitted by the multicolor LED (Kiekbusch: ¶ 0050, i.e., “LED driver chips 42…send color control signals…varying the current flow through each of the three LED elements in RGB LED 41 in steps to vary the output intensity of each element and produce different colors by combining these intensities”); wherein the central control processor is coupled to an indicator control circuit (Kiekbusch: ¶ 0050, i.e., “Microcontroller 46 may also communicate with LED driver chips 42”). Crum teaches in response to receiving the medical emergency signal generated at the medial emergency input device in an examination room, change the color and blinking rate of the at least one electronic visual status indicator of an examination room (Crum: ¶ 0014-0015)
Regarding (new) claim 23, Kenet, Kiekbusch, and Crum teach the patient treatment status notification system of claim 22.
Yet, Kenet and Kiekbusch may not explicitly teach, further comprising: 
at least one electronic visual status indicator comprising at least one multicolor LED configured for installation outside of a third examination room; 
a third indicator control circuit configured to communicate with and control the at least one electronic visual status indicator of the third examination room, wherein the indicator control circuit is configured to control the color emitted by the at least one multicolor LED; and 
wherein the central control processor is coupled to the third indicator control circuit, and the central control processor is additionally configured to, in response to receiving the medical emergency signal generated at the medial emergency input device in the first examination room, change the color and blinking rate of the at least one electronic visual status indicator of the third examination room in combination with the at least one electronic visual status indicator of the second examination room such that the blinking rate of the at least one electronic visual status indicator of the second examination room and the at least one electronic visual status indicator of the third examination room cycle in a sequence toward the first examination room (Because the “blinking rate,” “cycle,” “sequence,” and “toward” is not defined by Applicant, Examiner interprets the terms respectively as: the blinking rate of one blink per any time unit, blinking in a cycle of blinking whenever receiving a medical emergency signal, blinking in a sequence of lights blinking one after another, blinking toward, or in relation to, the receipt of the medical emergency signal from the first examination room, which is taught by the prior art of record).
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teachings of Kiekbusch and Crum based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Kiekbusch teaches an electronic visual status indicator comprising a multicolor light emitting diode (LED) configured for installation outside of an examination room (Kiekbusch: ¶ 0056-0059) and an indicator control circuit configured to communicate with and control the electronic visual status indicator, wherein the indicator control circuit is configured to control the color emitted by the multicolor LED (Kiekbusch: ¶ 0050, i.e., “LED driver chips 42…send color control signals…varying the current flow through each of the three LED elements in RGB LED 41 in steps to vary the output intensity of each element and produce different colors by combining these intensities”); wherein the central control processor is coupled to an indicator control circuit (Kiekbusch: ¶ 0050, i.e., “Microcontroller 46 may also communicate with LED driver chips 42”). Crum teaches in response to receiving the medical emergency signal generated at the medial emergency input device in an examination room, change the color and blinking rate of the at least one electronic visual status indicator of an examination room (Crum: ¶ 0014-0015). The application of the recited system to a third examination room and third indicator control circuit produces no new and unexpected result which would result in patentable significance over the teaching of Kiekbusch and Crum; the application of the third examination room and third indicator control circuit does not change how the claim affects the patient treatment status notification system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kenet (U.S. Patent No. 5,309,146) in view of Kiekbusch et al. (U.S. Patent App. Pub. No. US 2009/0066486 A1, hereinafter referred to as "Kiekbusch”) and Crum (U.S. Patent App. Pub. No. US 2012/0044067 A2), as applied to claims 1-3, 5-7, 9-11, 14-17, 19, 22-24 above, and further in view of Brumfield (U.S. Patent App. Pub. No. US 2007/0043822 A1). 
Regarding (previously presented) claim 12, Kenet, Kiekbusch, and Crum teach the patient treatment status notification system of claim 11.
Yet, Kenet and Kiekbusch do not explicitly teach, but Brumfield teaches, in the same field of endeavor, wherein: 
the central control processor is configured to determine, based on the patient data stored in the EHR controller for a plurality of patients, which of those patients has waited the longest time, and if the patient in the first examination room is determined to have the longest waiting time among the plurality of patients, cause the first multicolor LED to blink at a second rate, wherein the second rate is higher than the first rate (Brumfield: ¶ 0042, i.e., “using a length of wait for reply option, the IM chat session with an initial priority of 3 has been waiting for a reply longer than a specified wait length while the IM chat session with an initial priority of 2 has not been waiting for a reply longer than a specified wait length…the IM chat session with the initial priority of 3 is assigned the fastest flash speed”).
(Brumfield: ¶ 0045).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kenet (U.S. Patent No. 5,309,146) in view of Kiekbusch et al. (U.S. Patent App. Pub. No. US 2009/0066486 A1, hereinafter referred to as "Kiekbusch, as applied to claims 1-3, 5-7, 9-10, 14, 17, 19, 24 above, and further in view of Wagner et al. (U.S. Patent App. Pub. No. US 2002/0053969 A1, hereinafter referred to as "Wagner"). 
Regarding (previously presented) claim 13, Kenet and Kiekbusch teach the patient treatment status notification system of claim 1.
Yet, Kenet and Kiekbusch do not explicitly teach, but Wagner teaches, in the same field of endeavor, wherein 
the manual input device for the first examination room comprises a rotary pushbutton configured for receiving a press action and at least one of a clockwise rotation action and a counterclockwise rotation action from a user (Wagner: ¶ 0026, i.e., “switch 12 may be…A rotary switch…the guest switches switch 12 to the appropriate position 22 or 24 from the "off" position 20”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a rotary pushbutton, as taught by Wagner, with the system of Kenet and Kiekbusch, with the motivation to “[allow] a…guest to indicate various messages to…staff and others without leaving the guest's…room or opening the…room door” (Wagner: ¶ 0022).
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/02/2021.
Regarding the 103 rejections, the prior art references fail to teach “at least one occupancy sensor positioned in the first examination room and configured to detect occupancy in the first examination room” and “wherein the central control processor is configured to (i) update 
In response to Applicant’s argument that (a) regarding the 103 rejections, the prior art references fail to teach “at least one occupancy sensor positioned in the first examination room and configured to detect occupancy in the first examination room” and “wherein the central control processor is configured to (i) update the patient treatment status of the first examination room in the patient data stored by the EHR controller based at least on the user input from the manual input device and the occupancy detection signal, and (ii) change the color emitted by the first multicolor LED and the color emitted by the second multicolor LED based at least on the user input from the manual input device and the occupancy detection signal”:
It is respectfully submitted that Applicant argues “Examiner seems to conflate the concepts of an "occupancy" of a room and a "treatment status" of a patient assigned to a room.” However, “patient treatment status” of a room is not defined by Applicant in the disclosure and thus, per broadest reasonable interpretation, can be interpreted as “whether the room is vacant” because if a patient is no longer in a room, the patient is not being treated in the room, which is the claimed “treatment status.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a "treatment status" of a patient assigned to a room cannot be the same as an "occupancy" of a room) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626